881 F.2d 1069Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Ervin FULMER, Plaintiff-Appellant,v.Juanita BULLARD and John Bullard, Defendants-Appellees.
No. 88-2981.
United States Court of Appeals, Fourth Circuit.
Argued June 5, 1989.Decided July 27, 1989.

Stephen Jahue Moore (Kirkland, Taylor, Wilson, Moore, Allen & Deneen, P.A., Nancy M. Young, on brief) for appellant.
Thomas Harrington Pope, III (Pope & Hudgens, P.A., Andrew J. Savage, III on brief) for appellees.
Before RUSSELL and PHILLIPS, Circuit Judges, and JAMES H. MICHAEL, Jr. United States District Judge for the Western District of Virginia, sitting by designation.
PER CURIAM:


1
This is an appeal from a grant of summary judgment in an action instituted by a father against the parents of his former wife.  It is plaintiff's position that the grandparents participated in the action of his former wife in abducting their child and in refusing to tell the plaintiff the whereabouts of the child.  At the time of the alleged abduction, custody of the child was committed to the mother under an order duly entered in proceedings between the plaintiff and his former wife over the custody of the child.  That order did give certain visitation rights to the father.  The plaintiff asserted a cause of action against the grandparents for (a) alleged participation in the abduction and (b) for emotional distress.  The district court, on motion of the defendants, granted summary judgment.  We affirm on the basis of the district court's opinion.  William Ervin Fulmer v. Juanita Bullard and John Bullard, C/A No. 3:85-2604-16 (D.S.C. Nov. 18, 1988).

AFFIRMED